Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on May 8,1935.
Serious allegations (one charge) of professional misconduct were preferred against respondent involving, among other things, commingling and converting a client’s funds, settling the claim of a client and her two infant children without the client’s knowledge or consent, forging his client’s name to a petition and related documents seeking approval of the unauthorized settlement in the Surrogate’s Court, falsely certifying a copy of the order issued by that court, thereby converting his client’s funds. It appears that he made full restitution to his client for these conversions.
The Referee, in a painstaking report, has sustained all charges made against respondent and the record fully supports his findings. His report is confirmed.
The respondent has been guilty of professional misconduct of the type which demonstrates his unfitness to continue as a member of the Bar. (Matter of Hoffman, 30 A D 2d 163.) In view of the gravity of his misconduct respondent should be disbarred. (Matter of Whitaker, 30 A D 2d 162.)
Stevens, P. J., Capozzoli, McGivern, Markewich and Tilzer, JJ., concur.
Respondent disbarred effective May 20, 1971.